Citation Nr: 0633632	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  03-35 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. L. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from January 1970 until 
January 1973.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Charles v. Principi, 16 Vet. App. 
370 (2002).

Upon review of the claims file, the Board finds that 
additional development is required under the VCAA before the 
veteran's PTSD claim may be adjudicated.  The veteran asserts 
that service connection is warranted for PTSD.  Service 
personnel records establish that he was in the Republic of 
Vietnam from March 2, 1971 to January 28, 1972 and was 
stationed at the Long Binh depot.  While in Vietnam, the 
veteran's service personnel records indicate that a principal 
duty of his included being a security guard.  As reported in 
a February 2001 psychiatric progress note, the veteran's 
claimed stressors include driving a Jeep in Vietnam and 
seeing his passenger suffer a gunshot wound to the head (the 
passenger died) and being shot at and receiving 
friendly/hostile incoming fire while on perimeter guard duty.  

The veteran has a current diagnosis of PTSD, which was noted 
in an October 2000 statement by J.L.L., M.D. and in a 
psychological progress note in February 2001.  Both diagnoses 
related the veteran's PTSD to his military service.  The 
veteran's DD form 214 and his personnel records do not show 
that he "engaged in combat with the enemy" or was a 
prisoner of war.  Thus, his lay testimony would not be 
accepted as conclusive evidence of the actual occurrence of 
his claimed stressor(s) and further development or 
corroborative evidence will be required.  See Zarycki v. 
Brown, 6 Vet. App. 91 (1993) and Hayes v. Brown, 5 Vet. App. 
60 (1993).  As such, there is no verified supporting evidence 
that his claimed in-service stressors, discussed above, 
actually occurred.  See 38 C.F.R. § 3.304(f).  The Board 
notes that the U.S. Army and Joint Services Records Research 
Center (JSRRC) has not been contacted to research the 
veteran's alleged service stressors.  Because verification of 
stressors is crucial to establishing service connection for 
PTSD, further effort should be made to obtain the 
information.

The Board notes that a letter dated in March 2003 from the 
National Archives and Records Administration states that a 
record search was conducted and that operational reports-
lessons learned (ORLLS) were found, as a price quote for such 
records was included.  A review of the record was negative 
for such records.  As these records may also help to verify 
the veteran's claimed in-service stressor(s), another effort 
should made to obtain them.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide as precisely as possible, the 
dates and places of each claimed 
stressful event, as well as his unit 
assignment at the time of each claimed 
stressor.  As the veteran served in 
Vietnam for approximately 11 months, 
request if he could narrow the time frame 
to a season (3 months).  The veteran 
should be advised that he may provide 
corroborating evidence of his alleged 
stressful events in service from 
alternate sources, to include statements 
from fellow servicemen.  The veteran 
should also be advised that this 
information is vital to his claim and 
that failure to provide the requested 
information may result in denial of the 
claim.  

Contact the National Archives and Records 
Administration (NARA) for the operational 
reports - lessons learned (ORLLS) for the 
3rd Ordnance Battalion and the Support 
Command Saigon located at Long Binh Depot 
for the time period between March 1971 
and January 1972.

2.  If the veteran or NARA respond with 
new information regarding the dates and 
times of his claimed stressors, all 
information regarding the veteran's 
service (including copies of his service 
personnel records, a listing of claimed 
stressors, and any other records relevant 
to the PTSD claim) that is of record 
should be forwarded to U.S. Army and 
Joint Services Records Research Center 
(JSRRC) and that organization should be 
requested to investigate and attempt to 
verify the alleged incidents that took 
place in the Republic of Vietnam during 
the veteran's period of service there 
from March 2, 1971 to January 28, 1972.  

If the stressor(s) cannot be 
corroborated, such should be noted.  
Again, if the veteran cannot pinpoint 
specific dates or fails to respond, a 
search does not need to be undertaken by 
JSRRC

3.  If, and only if, the veteran's 
claimed stressor(s) have been verified, 
the veteran should be afforded a VA 
psychiatric examination.  The claims file 
should be reviewed in conjunction with 
the examination and the examination 
report should reflect that such review 
occurred.

If PTSD is diagnosed, the examiner should 
state for the record the specific 
stressor(s) reported by the veteran, 
which has/have been verified that support 
the diagnosis.  The examination and the 
report thereof should be in accordance 
with DSM-IV.

If any psychiatric disorder other than 
PTSD is diagnosed, the examiner must be 
requested to opine as to whether it is at 
least as likely as not (50 percent 
likelihood or greater) that such 
psychiatric disorder(s) is/are related to 
service on any basis, or if pre-existing 
service, was/were aggravated thereby.

All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Following completion of the above, 
readjudicate the issue on appeal and 
consider all evidence, including any 
received since issuance of the most 
recent statement of the case.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


